Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                             No. 04-18-00475-CV

                        IN THE INTEREST OF N.F.M. and S.R.M., Children

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA00070
                           Honorable John D. Gabriel Jr., Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED and appointed counsel’s motion to withdraw is DENIED.

         We order that no costs be assessed against appellant Mother because she is indigent.

         SIGNED March 6, 2019.


                                                           _____________________________
                                                           Beth Watkins, Justice




1
  The Honorable Antonia Arteaga is the presiding judge of the 57th Judicial District Court, Bexar County, Texas.
However, the Honorable John D. Gabriel, retired and sitting by assignment, signed the order of termination that is the
subject of this appeal.